DETAILED ACTION
The instant application having Application No. 17/044,668 filed on 10/01/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 11 and 12 are amended. Claims 11 and 12 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 03, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed on 10/03/2022 with respect to claims 11-12 have been considered and are not persuasive. Upon further consideration, the cited prior art reference(s) Zhou et al. (Pub # US 2019/0245737 A1) in view of ASUSTeK (“Missing parts in the beam failure detection and recovery procedure”; R2-1804278; 3GPP TSG-RAN WG2 Meeting #101bis; Sanya, China, 16th – 20th April 2018; retrieved from the internet: https://www.3gpp.org/ftp/TSG_RAN/WG2_RL2/TSGR2_101bis/Docs/; retrieved on 2018-04-03) does address the new amended limitation set forth within independent claims 11 and 12. Therefore, new rejections have been formulated to address the limitations as set forth in independent claims 11 and 12 rendering the applicant’s amendments filed on 10/03/2022 moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub # US 2019/0245737 A1 hereinafter Zhou) in view of ASUSTeK (“Missing parts in the beam failure detection and recovery procedure”; R2-1804278; 3GPP TSG-RAN WG2 Meeting #101bis; Sanya, China, 16th – 20th April 2018; retrieved from the internet: https://www.3gpp.org/ftp/TSG_RAN/WG2_RL2/TSGR2_101bis/Docs/; retrieved on 2018-04-03; hereinafter NPL).
Regarding claim 11, Zhou teaches “a method performed by a user equipment (UE),” as [(Para. 0193), A wireless device may be called an UE] “comprising: receiving beam failure instance indication from lower layers;” [(Para. 0278), a UE may initiate a contention free random access procedure based on a beam failure indication from a lower layer….. (Para. 0337), The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device] “incrementing BFI_COUNTER by 1, the BFI_COUNTER being a counter for beam failure instance indication;” [(Para. 0338), In an example, when receiving a contiguous second beam failure indication, the MAC entity may increment the beam failure detection counter (e.g., BFICOUNTER) (e.g., by one).].
However, Zhou does not specifically disclose starting or restarting a beamFailureDetectionTimer; initiating a Random Access procedure for beam failure recovery on a basis of a value of the BFI_COUNTER; resetting the BFI_COUNTER to 0 if the beamFailureDetectionTimer expires; and resetting the BFI_COUNTER to 0 with regard to the Random Access procedure for beam failure recovery only if the Random Access procedure for beam failure recovery is successfully completed.
In an analogous art, NPL teaches “starting or restarting a beamFailureDetectionTimer;” as [(Section 5.17), start or restart the beamFailureDetectionTimer] “initiating a Random Access procedure for beam failure recovery on a basis of a value of the BFI_COUNTER;” as [(Section 2, point 3), After such increment, if the value of the BFI_COUNTER associated with the SpCell reaches “1 plus BFI_MaxCount”, MAC entity initiates a Random Access procedure (subclause 5.1) on the SpCell.] “resetting the BFI_COUNTER to 0 if the beamFailureDetectionTimer expires;” [(Section 2), According to the above working principles, it can be observed that the value of a BFI_COUNTER is set to 0 only when the associated BFD_Timer expires… (Section 5.17), 1>	if the beamFailureDetectionTimer expires: 2>	set BFI_COUNTER to 0] “and resetting the BFI_COUNTER to 0 with regard to the Random Access procedure for beam failure recovery only if the Random Access procedure for beam failure recovery is successfully completed” [(Section 2, Solution 1), Solution 1 for this first potential issue is to re-initialize the value of the BFI_COUNTER at the ending of the Random Access procedure initiated for beam failure recovery….. The Random Access procedure initiated for beam failure recovery may end as (a) successfully completed, (b) unsuccessfully completed, (c) a Random Access problem indicated to upper layers, (d) stopped or cancelled by MAC entity to start another new Random Access procedure (Therefore NPL shows that one of the possible scenarios  in which resetting the BFI_COUNTER is performed is when the Random Access procedure is successfully completed).].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Zhou with the modified system of NPL to re-initialize the value of the BFI_COUNTER at the ending of the Random Access procedure initiated for beam failure recovery in order to avoid function failure of beam failure detection and recovery procedure [NPL: Pages 2 and 3].

Regarding claim 12, Zhou teaches “a user equipment (UE),” as [(Para. 0193), A wireless device may be called an UE] “comprising: a processor; and a memory, wherein the memory stores instructions that cause the processor” [(Para. 0213), A node (e.g. wireless device….) may comprise one or more processors, and memory storing instructions that when executed by the one or more processors causes the node to perform certain processes and/or functions] “to: receive beam failure instance indication from lower layers;” [(Para. 0278), a UE may initiate a contention free random access procedure based on a beam failure indication from a lower layer….. (Para. 0337), The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device] “increment BFI_COUNTER by 1, the BFI_COUNTER being a counter for beam failure instance indication;” [(Para. 0338), In an example, when receiving a contiguous second beam failure indication, the MAC entity may increment the beam failure detection counter (e.g., BFICOUNTER) (e.g., by one).].
However, Zhou does not specifically disclose start or restart a beamFailureDetectionTimer; initiate a Random Access procedure for beam failure recovery on a basis of a value of the BFI_COUNTER; reset the BFI_COUNTER to 0 if the beamFailureDetectionTimer expires; and reset the BFI_COUNTER to 0 with regard to the Random Access procedure for beam failure recovery only if the Random Access procedure for beam failure recovery is successfully completed.
In an analogous art, NPL teaches “start or restart a beamFailureDetectionTimer;”  as [(Section 5.17), start or restart the beamFailureDetectionTimer] “initiate a Random Access procedure for beam failure recovery on a basis of value of the BFI_COUNTER;” as [(Section 2, point 3), After such increment, if the value of the BFI_COUNTER associated with the SpCell reaches “1 plus BFI_MaxCount”, MAC entity initiates a Random Access procedure (subclause 5.1) on the SpCell.] “reset the BFI_COUNTER to 0 if the beamFailureDetectionTimer expires;” [(Section 2), According to the above working principles, it can be observed that the value of a BFI_COUNTER is set to 0 only when the associated BFD_Timer expires… (Section 5.17), 1>	if the beamFailureDetectionTimer expires: 2>	set BFI_COUNTER to 0] “and reset the BFI_COUNTER to 0 with regard to the Random Access procedure for beam failure recovery only if the Random Access procedure for beam failure recovery is successfully completed” [(Section 2, Solution 1), Solution 1 for this first potential issue is to re-initialize the value of the BFI_COUNTER at the ending of the Random Access procedure initiated for beam failure recovery….. The Random Access procedure initiated for beam failure recovery may end as (a) successfully completed, (b) unsuccessfully completed, (c) a Random Access problem indicated to upper layers, (d) stopped or cancelled by MAC entity to start another new Random Access procedure (Therefore NPL shows that one of the possible scenarios  in which resetting the BFI_COUNTER is performed is when the Random Access procedure is successfully completed).].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Zhou with the modified system of NPL to re-initialize the value of the BFI_COUNTER at the ending of the Random Access procedure initiated for beam failure recovery in order to avoid function failure of beam failure detection and recovery procedure [NPL: Pages 2 and 3].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463